DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A (Figs. 1-12) in the reply filed on 2/8/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Please note claims 4-5, 10-11 and 13 are directed to non-elected Species B and claim 12 is directed to non-elected Species C. Thus, Claims 4-5 and 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first additional telescoping pole section and second outrigger line loop assembly (claims 3 and 8), and second additional telescoping pole section and third outrigger line loop assembly (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Objections
Claims 2-3 and 7-9 are objected to because of the following informalities:  in claims 2-3 and 7-9, the first word “A” should be replaced with “The”; in claims 2 and 7, “the” should be inserted before “first and second pulleys” in line 6; in claim 3, “the” should be inserted before “continuous loop” in line 3; and in claims 8 and 9, “and” should be inserted after the semicolon in line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 6 each recites the limitation "the line guides" in the last line.  There is insufficient antecedent basis for this limitation in the claims because only “one or more…line guides” is recited previously. Within the scope of “one or more”, if one were to select “one line guide”, then “the line guides” would be unclear; thus, the claims are inconsistent.
Claims 2 and 7 each recite “where the going and returning lengths are approximately the same as the extended length of the telescoping pole” in lines 8-9. It is unclear whether the going and returning lengths are each or together approximately the same as the extended length of the telescoping pole. In addition, claims 2 and 7 each recites the limitation "the extended length" in the line 9.  There is insufficient antecedent basis for this limitation in the claims. 
In addition, claim 2 recites the limitation "the smaller end" in the lines 11-12.  There is insufficient antecedent basis for this limitation in the claim because only a small end, not a smaller end, is recited previously.
Claim 3 recites the limitation "the length" in the lines 7 and 10.  There is insufficient antecedent basis for this limitation in the claim
Claims 8-9 recite a second/third outrigger line loop assembly is recited as being “adapted to the length of the telescoping pole…”. It is unclear what the second/third outrigger line loop assembly is adapted to do relative to the length of the telescoping 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yohe (US 3063668) in view of Kruse (US 2319462).
For claim 1, Yohe teaches a method of fishing using an outrigger, comprising the steps of: providing a telescoping pole 10 with a large end (lower end in Fig. 1) and a small end (upper end in Fig. 1) (col 2, ln 34-40), having an eye 46 at the small end; and attaching one or more outrigger line guides 51,52 to the telescoping pole (col 3, ln 5-13)
Yohe is silent about the one or more outrigger line guides being detachable; and where the line guides are radially threadable.

For claim 6, Yohe teaches a kit for fishing with an outrigger comprising: a telescoping pole 10 having a large end (lower end in Fig. 1) and a small end (upper end in Fig. 1) (col 2, ln 34-40), with an eye 46 at the small end; and one or more outrigger line guides 51,52.
Yohe is silent about the one or more outrigger line guides being detachable; and where the line guides are radially threadable.
Kruse teaches a kit for fishing capable of use with an outrigger wherein the one or more line guides 10-11,13-14 are detachable (pg. 1, ln 1-7); and where the line guides are radially threadable (Fig. 1; pg. 1, ln 41-47 describes threading the line 12 between refs. 11,10, which is in a radial manner) in order to provide readily attachable .
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yohe (US 3063668) in view of Kruse (US 2319462), as applied to claim 1 or 6, and further in view of Jarrell (US 10327434).
For claim 2, Yohe as modified by Kruse teaches (references to Yohe unless otherwise indicated) providing an outrigger line loop assembly comprising a continuous loop of cord 45, where the continuous loop of cord has a going length (right side of ref. 45 in Fig. 1) and a returning length 50, where the going and returning lengths are approximately the same as the extended length of the telescoping pole (Fig. 1); and threading a portion of the returning length 50 of the continuous loop of cord through each radially threadable line guide (col 3, ln 10-13; please note, in the combination the line guides are radially threadable as taught by Kruse).
Yohe as modified by Kruse is silent about providing the outrigger line loop assembly comprising a first pulley having a first snap clip, a second pulley having a 
Jarrell teaches a method of fishing using an outrigger comprising providing an outrigger line loop assembly comprising a first pulley 43 having a first snap clip 51, a second pulley 41 having a second snap clip (col 3, ln 52-65 describes second pulley 41 being mounted in similar tackle and, thus, also including a snap clip), and a continuous loop of cord 38 running around both first and second pulleys (Fig. 2), where the continuous loop of cord has a going length 45 and a returning length 46, where the going and returning lengths are approximately the same as the extended length of the pole (Figs. 1-2); attaching the first snap clip to the eye at the tip end of the pole (Fig. 3 shows first snap clip 51 attached to an eye in ref. 52 (col 3, ln 18-21)) in order to provide a continuous loop of cord that is stretched and can be driven manually by hand to carry the fishing line back and forth between the boat and a position near the tip of the pole as desired (col 3, ln 9-17, 40-45, and 57-61 and col 4, ln 30-43). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yohe as modified by Kruse to include providing an outrigger line loop assembly comprising a first pulley having a first snap clip, a second pulley having a second snap clip, and the continuous loop of cord running around both first and second pulleys; attaching the first snap clip to the eye at the smaller end of the telescoping pole as taught by Jarrell in order to provide a continuous loop of cord that is stretched and can be driven manually by hand to carry the fishing line back and forth between the boat and a position near the tip of the pole. Please note 
For claim 7, Yohe as modified by Kruse teaches (references to Yohe unless otherwise indicated) an outrigger line loop assembly comprising a continuous loop of cord 45, where the continuous loop of cord has a going length (right side of ref. 45 in Fig. 1) and a returning length 50, where the going and returning lengths are approximately the same as the extended length of the telescoping pole (Fig. 1).
Yohe as modified by Kruse is silent about the outrigger line loop assembly comprising a first pulley having a first snap clip, a second pulley having a second snap clip, and the continuous loop of cord running around both first and second pulleys.
Jarrell teaches a kit for fishing using an outrigger comprising an outrigger line loop assembly comprising a first pulley 43 having a first snap clip 51, a second pulley 41 having a second snap clip (col 3, ln 52-65 describes second pulley 41 being mounted in similar tackle and, thus, also including a snap clip), and a continuous loop of cord 38 running around both first and second pulleys (Fig. 2), where the continuous loop of cord has a going length 45 and a returning length 46, where the going and returning lengths are approximately the same as the extended length of the pole (Figs. 1-2) in order to provide a continuous loop of cord that is stretched and can be driven manually by hand to carry the fishing line back and forth between the boat and a position near the tip of the pole as desired (col 3, ln 9-17, 40-45, and 57-61 and col 4, ln 30-43). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outrigger line loop assembly of Yohe as modified by Kruse to include a first pulley having a first snap clip, a second pulley having a second .
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yohe (US 3063668) in view of Kruse (US 2319462) and Jarrell (US 10327434), as applied to claims 6-7, and further in view of Slatter (US 5921196).
For claim 8, Yohe as modified by Kruse is silent about a first additional telescoping pole section; a second outrigger line loop assembly adapted to the length of the telescoping pole including the first additional telescoping pole section.
Slatter teaches a kit for fishing with an outrigger comprising a first additional telescoping pole section 310a (four and five tubular sections are described in col 5, ln 58-col 6, ln 17; Fig. 1); a second outrigger line loop assembly 16 adapted to the length of the telescoping pole including the first additional telescoping pole section (Fig. 1) in order to provide a certain length of outrigger pole depending on the particular need of the fishing boat (col 5, ln 58-65). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate one of the telescoping pole sections and the outrigger line loop assembly of Yohe as modified by Kruse to provide a first additional telescoping pole section; and a second outrigger line loop assembly adapted to the length of the telescoping pole including the first additional telescoping pole section as taught by Slatter in order to provide a certain length of outrigger pole depending on the particular need of the fishing boat, since it has been held that mere duplication of parts has no patentable significance unless a new and  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
For claim 9, Yohe as modified by Kruse and Slatter teach (references to Slatter) a second additional telescoping pole section (five tubular sections are described in col 5, ln 58-col 6, ln 17); a third outrigger line loop assembly 16 adapted to the length of the telescoping pole including both the first and second additional telescoping pole sections (the five-tubular-section embodiment necessarily includes outrigger line 16 in order to operate as intended).
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Serocki (US 2017/0071178) and Mercier (US 8656632) each teaches a telescoping outrigger pole, continuous loop and pulley system.
Stanton (US 7941964) teaches rod holders.
Rupp (US 4632050) teaches four telescoping sections, detachable line guide arms and threadable line guides.
Boehler (US 4114829) teaches detachable, radially threadable line guides.
Schweid (US 6557481) teaches continuous line and pulleys.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN I ALKER/           Primary Examiner, Art Unit 3643